Citation Nr: 0102221	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  98-12 501A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder as secondary to service-connected 
chronic obstructive pulmonary disease (COPD).

2.  Entitlement to an increased rating for COPD, currently 
evaluated as 30 percent disabling.

3.  Entitlement to an increased rating for tinnitus, 
currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel



INTRODUCTION

The veteran served more than 20 years on active duty, 
including during periods from June 1969 to March 1973 and 
from September 1985 to August 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).  

The Board will address the service connection issue in the 
REMAND portion of this decision.

In a May 1998 written statement, the veteran's representative 
asserted that direct service connection should be granted for 
an acquired psychiatric disorder.  The issue of whether new 
and material evidence has been submitted to reopen a claim of 
entitlement to an acquired psychiatric disorder on a direct 
basis since a prior final disallowance of that claim by a 
rating decision in July 1991 is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of that portion of this appeal 
pertaining to evaluation of two service-connected disorders.

2.  The veteran's service-connected COPD is manifested by 
mild pulmonary disease and current pulmonary function test 
results no worse than FEV-1 of 56- to 70-percent predicted, 
FEV-1/FVC of 56 to 70 percent, or DLCO (SB) of 56- to 65-
percent predicted.

3.  The veteran's service-connected tinnitus is constant or 
recurrent.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for COPD have not been met.  38 U.S.C.A. § 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.97, Diagnostic 
Code 6604 (2000).

2.  The criteria for an evaluation in excess of 10 percent 
for tinnitus have not been met.  38 U.S.C.A. § 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.87, 
Diagnostic Code 6260 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts entitlement to higher evaluations for 
service-connected COPD and for tinnitus because the disorders 
are more disabling than contemplated by the current 
disability ratings.  The Board is satisfied that the record 
includes evidence necessary for the equitable disposition of 
this appeal and that the veteran requires no further 
assistance.

VA rates each service-connected disability under the Schedule 
for Rating Disabilities (rating schedule) by applying 
Diagnostic Code (DC) criteria to evidence of a veteran's 
symptomatology.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000).  
Evaluation contemplates matching a veteran's demonstrated 
symptomatology to criteria under the appropriate DC then 
assigning the most closely corresponding rating.  38 C.F.R. 
§ 4.7.  The rating is intended to reflect the extent to which 
a disability diminishes a veteran's ability to function under 
conditions of ordinary daily life and, as far as practicable, 
to indicate the extent to which the current disability 
impairs earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  In a claim of disagreement with a disability 
rating assigned contemporaneously to a grant of entitlement 
to service connection, the facts of a particular case may 
require assignment of separate disability ratings for 
separate time periods.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  Otherwise, as is the case here, the current 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

COPD

The veteran was service connected for COPD by a July 1991 
rating decision which also assigned a 10 percent disability 
rating pursuant to DC 6603.  In July 1997 the RO increased 
the rating to 30 percent pursuant to DC 6604.

Under 38 C.F.R. § 4.97, DC 6604, pertaining to COPD, a 10 
percent evaluation is warranted for Forced Expiratory Volume 
in one second (FEV-1) of 71- to 80-percent of predicted 
value, or the ratio of FEV-1 to Forced Vital Capacity (FVC) 
of 71 to 80 percent, or Diffusion capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO (SB)) 66- 
to 80 percent of predicted value; A 30 percent evaluation is 
warranted for FEV-1 of 56- to 70-percent predicted, FEV-1/FVC 
of 56 to 70 percent, or DLCO (SB) of 56- to 65-percent 
predicted; a 60 percent evaluation is warranted for FEV-1 of 
40- to 55-percent predicted, FEV-1/FVC of 40 to 55 percent, 
DLCO (SB) of 40- to 55-percent predicted, or a maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit), and; a 100 percent rating is warranted for FEV-1 less 
than 40 percent predicted, or; FEV-1/FVC less than 40 
percent, or DLCO (SB) less than 40 percent predicted, or 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or cor 
pulmonale (right heart failure), or right ventricular 
hypertrophy, or pulmonary hypertension (shown by Echo or 
cardiac catheterization), or episode(s) of acute respiratory 
failure, or requires outpatient oxygen therapy.

Since separation from service the veteran underwent VA 
respiratory examinations including pulmonary function tests 
and COPD treatment.  During a January 1991 examination the 
veteran reported smoking a pack-and-a-half of cigarettes a 
day.  He complained of dyspnea upon severe exertion and 
stated that he was able to walk about two miles on level land 
without carrying a load.  An examining physician noted that 
spirometry testing revealed mild obstructive lung disease 
without significant improvement after bronchodilator therapy.  
Contemporaneous chest X-rays were unremarkable.  During a 
June 1997 examination the veteran reported that he continued 
to smoke up to two packs of cigarettes a day.  He complained 
of shortness of breath upon walking four blocks and climbing 
one flight of steps.  Pulmonary function tests disclosed a 
prebronchodilator FVC of 70 percent of predicted value, FEV-1 
of 68 percent of predicted value, FEV-1/FVC of 80 percent and 
FVF 25-75 at 61 percent of predicted value.  Results were 
essentially unchanged postbronchodilator.  The examiner 
described the results as within normal limits.  
Contemporaneous chest X-rays were normal.  The examination 
report describes the veteran's COPD was mildly disabling.  
Medical records confirm periodic treatment for a pulmonary 
disorder from June 1991 to February 1999 but do not include 
evidence of a more recent pulmonary function test.

The Board finds that the veteran's most recent pulmonary 
function test shows no impairment beyond that for which a 30 
percent rating is appropriate under DC 6604.  While the 
veteran's FEC-1 of 68 percent of predicted value warrants a 
30 percent rating under this DC, there is no evidence of an 
FEV-1 of 40- to 55-percent predicted, FEV-1/FVC of 40 to 55 
percent, DLCO (SB) of 40- to 55-percent predicted, or a 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  Therefore, the Board finds that 
the preponderance of evidence is against the veteran's 
claimed entitlement to a rating in excess of 30 percent for 
COPD and that the benefit-of-the-doubt doctrine is 
inapplicable.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990).

Tinnitus

The RO granted service connection for tinnitus by a July 1991 
rating decision which also assigned a 10 percent disability 
rating pursuant to DC 6260.  During the course of this appeal 
VA amended rating criteria applicable to tinnitus.  64 Fed. 
Reg. 25208, 25209 (1999), (effective June 10, 1999).  The 
amended DC 6260 eliminates a former qualification on the 
cause of compensable tinnitus and requires only that service-
connected tinnitus be recurrent for the maximum 10 percent 
rating. 38 C.F.R. § 4.87, DC 6260.  A Note to the current 
provision states that evaluation in excess of 10 percent may 
be available if tinnitus is associated with other 
disabilities.  However, this case presents no evidence of 
associated chronic suppurative otitis media, mastoiditis, or 
cholesteatoma (DC 6200), labyrinthitis (former DC 6204), 
Meniere's syndrome (DC 6205) or cerebral arteriosclerosis (DC 
8046) warranting an increased evaluation.  Therefore, 
evaluation higher than 10 percent under either the former or 
current DCs is unavailable in this case.

The record in this case presents no competent medical 
evidence of a tinnitus-related disability warranting a higher 
evaluation than the currently assigned rating.  The veteran 
underwent VA audiological examinations in January 1991 and 
June 1997, at which times he reported he reported having had 
moderate tinnitus since service.  The diagnosis was constant 
bilateral tinnitus.  No examiner noted active ear pathology 
or a related hearing disorder.  In consideration of the 
foregoing, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of the current maximum 10 percent rating assigned for 
his service-connected tinnitus.  Because the preponderance of 
the evidence is against the claim, the doctrine of reasonable 
doubt does not apply.  See Gilbert v. Derwinski, 1 Vet. App. 
at 55-56.

Extraschedular evaluation

In reaching its decision the Board carefully considered the 
history of the veteran's COPD and tinnitus, and possible 
application of other provisions of 38 C.F.R., Parts 3 and 4, 
(pertaining to extra-schedular evaluation).  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 592-3 (1991).  The Board finds 
that the record does not show the veteran's disabilities to 
be so exceptional or unusual, with factors such as marked 
interference with employment or repeated hospitalization 
beyond those contemplated by the rating schedule, as to 
render application of the regular schedular standards 
impractical and warrant extra-schedular consideration.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

A rating in excess of 30 percent for COPD is denied.

A rating in excess of 10 percent for tinnitus is denied.


REMAND

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  Secondary service-connection may also be 
granted for the degree to which a non-service-connected 
disorder is aggravated by a service-connected disorder. 
38 C.F.R. § 3.310(a) (2000); Allen v. Brown, 7 Vet. App. 
439 (1995). 

Review of the record discloses that additional RO action is 
required prior to further Board review of the veteran's claim 
for secondary service connection for an acquired psychiatric 
disorder.

New statutory provisions expanding VA's duty to assist 
require additional RO action prior to Board review of the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder secondary to COPD.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
5103A).  The new provisions require VA to make reasonable 
efforts to assist a veteran to obtain evidence necessary to 
substantiate the claim, to make reasonable efforts to obtain 
records relevant to the claim, and to provide a medical 
examination or obtain a medical opinion necessary to decide 
the claim.  Id.

The veteran has asserted that he has a depressive disorder or 
other acquired psychiatric disorder because of his service-
connected COPD.  The claims file includes no medical evidence 
supporting that claim.  A VA physician who examined the 
veteran in June 1997 diagnosed mild to moderate dysthymic 
disorder but did not make a finding or offer an opinion on 
the relationship, if any, between the dysthymic disorder and 
service connected COPD, and no other physician has addressed 
that question.  The Veterans Claims Assistance Act of 2000 
(VCAA) requires VA to assist a veteran unless there is no 
reasonable possibility that such assistance would aid in 
substantiating the claimant's claim.  In the instant case, 
the Board finds that the VCAA requires VA to obtain a medical 
opinion on the issue of whether COPD caused or has aggravated 
an acquired psychiatric disorder, and this case will be 
remanded to the RO for that purpose.

In addition, the Board notes that the claims file includes 
service personnel records confirming that the veteran served 
during the periods identified in the Introduction section of 
decision and that he had a total of more than 20 years of 
active service.  However, there is no service department or 
other official confirmation of the dates of all of the 
veteran's active service.  The RO should obtain evidence 
confirming each period of the veteran's service and 
incorporate it into the claims file.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should obtain service 
department or similarly authoritative 
evidence confirming each period of the 
veteran's service and incorporate the 
evidence into the claims file.

2.  The RO should arrange for the veteran 
to be examined by a specialist in 
psychiatry.  The purpose of the 
examination is to determine whether the 
veteran has a current mental disorder 
and, if so, whether it is at least as 
likely as not that a mental disorder is 
causally related to or has been 
aggravated by the veteran's service-
connected COPD.  The claims file and a 
copy of this REMAND must be made 
available to and reviewed by the 
examiner. The veteran is advised that 
failure to report for a scheduled 
examination may have consequences adverse 
to the claim.  38 C.F.R. § 3.655 (2000); 
Connolly v. Derwinski, 1 Vet. App. 566, 
569 (1991).  The examiner should render 
all appropriate Axis I and Axis II 
diagnoses.  If an acquired psychiatric 
disorder on Axis I is diagnosed, then, 
for each such Axis I disorder diagnosed, 
the examiner should offer an opinion as 
to whether it is at least as likely as 
not (a 50 percent or more likelihood) 
that the Axis I disorder was caused by or 
has been aggravated by the veteran's COPD 
or symptomatology of COPD.  In the event 
that the examiner finds that COPD did not 
cause but has aggravated an Axis I 
psychiatric disorder, he or she should 
comment on the extent of the aggravation.  
Specifically, the examiner should make a 
finding on the baseline of the Axis I 
disorder and comment on the severity of 
the disorder as aggravated by COPD or 
COPD symptomatology.

3.  The RO shall ensure that all 
aforementioned development is fully 
completed and shall implement necessary 
corrective action, if necessary.

Thereafter, the RO should readjudicate the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder secondary to COPD.  If the RO denies the benefit 
sought on appeal, it should issue a supplemental statement of 
the case and provide the veteran with a reasonable time 
within which to respond.  The RO then should return the case 
to the Board for final appellate consideration, if otherwise 
in order.  The purposes of this REMAND are to assist the 
veteran and to obtain clarifying medical information, and the 
Board does not now intimate an opinion, either favorable or 
unfavorable, as to the merits of the case.  Although the 
veteran need not take further action until so notified by the 
RO, the veteran may submit to the RO additional evidence and 
argument pertaining to this matter.  Kutscherousky v. West, 
12 Vet. App. 369, 372-73 (1999).



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals


 



